EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Johnson (Reg. No. 45,951) on 03/12/2021.

The application has been amended as follows: 
Please amend claim 18 as follows:

	18. (Currently Amended)  The two terminal electronic device according to Claim 16, wherein the barrier layer comprises a second doped donor region having a charge carrier concentration greater than a remaining portion of the barrier layer and lower than the first doped donor region.





Remarks
The amendment to the drawings is acknowledged and the prior objection to the drawings is withdrawn.

The amendments to the title and specification are acknowledged, and the prior objection to the title is withdrawn.

The following is an examiner’s statement of reasons for allowance: 
Claims 10, 11 and 13-15 are allowed primarily because independent claim 10 has been amended to incorporate the allowable subject matter of prior claim 12;
Claims 16 and 18 are allowed primarily because independent claim 16 has been amended to incorporate the allowable subject matter of prior claim 17; and 
Claims 19-20 are allowed for reasons stated in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892